Citation Nr: 1502890	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-30 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than August 6, 2010 for a grant of service connection for ischemic heart disease and a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	GEORGE SINGLEY, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION


The Veteran served on active duty from March 1968 to May 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified before a Decision Review Officer in April 2014, and a transcript of this hearing is of record.
 
The issue of clear and unmistakable error (CUE) in the December 2010 RO decision has been raised by the record in a November 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In November 2014 statements submitted by the Veteran and his representative, the Veteran has requested a videoconference hearing before a member of the Board regarding his appeal for an earlier effective date.  A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Thus, a remand of the present appeal is necessary to afford the Veteran his requested hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the next available videoconference hearing before a member of the Board.  The Veteran and his representative should be notified of the scheduled hearing and a copy of this notification should be placed of record.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

